Citation Nr: 1217971	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  07-21 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (hereinafter referred to as "PTSD"). 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board for additional development in February 2011 and is now ready for appellate review.   


FINDINGS OF FACT

1.  There is no official documentation that the Veteran engaged in combat with the enemy and he did not reply to a request for details as to his alleged stressors.  

2.  A valid diagnosis of PTSD under DSM-IV is not demonstrated, nor is there a valid diagnosis of any other acquired psychiatric disability. 


CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD, was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304(f) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim. 

Duty to Notify 

After reviewing the claims folder the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  In a letter in April 2005, the claimant was informed of the information and evidence necessary to warrant entitlement to service connection for PTSD and was provided with a questionnaire on which he was to provide details as to the stressors he felt resulted in PTSD.  The Veteran did not return the questionnaire and has not otherwise provided an adjudicator with any information as to his stressors which would allow for verification.  In addition, the April 2005 letter advised the appellant of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that this letter was sent to the appellant prior to the April 2006 rating decision currently on appeal.  The VCAA notice was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

During the pendency of this appeal on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488. 

In this case, while the April 2005 letter did not provide the notice contemplated by Dingess with respect to the types of evidence necessary to establish a disability rating and an effective date for any rating that may be granted, a July 2009 letter did provide the notice contemplated by Dingess, and to the extent this notice was not timely, this has not resulted in an prejudice as no new disability rating or effective date for an award of benefits will be assigned as the claim for service connection will be denied in the decision below.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  These facts notwithstanding, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim, the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records, in-service and VA, have been obtained.  The Veteran has been afforded VA examinations and medical opinions focused upon the claim on appeal, and the reports from the March 2011 VA examination demonstrate compliance with the directives of the February 2011 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the VA examination reports contains sufficiently specific clinical findings and informed discussion of the pertinent features of the disability on appeal to allow for fully informed application of the appropriate legal criteria.  These reports, in addition to other pertinent probative evidence of record, provide probative medical evidence adequately addressing the issue decided below. 

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.

Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV). 

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, the evidentiary standard for establishing the required in-service stressor if the stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f) (3) and (f) (4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3).  The Veteran was provided notice of this amendment by way of the February 2011 remand. 

The Veteran's service treatment records, to include the reports from the September 1968 separation examination and medical history collected at that time, do not reflect any evidence or complaints of an acquired psychiatric disability, including PTSD.  The Veteran's DD Form 214 and service personnel reports contain no official verification of combat, but do reflect that he served in the Republic of Vietnam as a construction machine operator.  

The Veteran filed a claim for service connection for PTSD and depression in March 2005, and the first clinical evidence of a psychiatric disorder is dated a few months thereafter in the form of reports from an August 2005 VA psychiatric examination that resulted in a diagnosis of anxiety disorder, not otherwise specified.  The Veteran reported a five year history of psychiatric symptoms involving crying spells that he felt may have been related, in part, to "trying to find three buddies he was close to in Vietnam."  

When asked at the August 2005 VA examination about his experiences in Vietnam, the Veteran said he "grew up" due to this service.  He reported stressors described by the examiner as consisting of "numerous stories, many very briefly and without sufficient detail including being on alert, having to go to the perimeter, an ammo dump being blown up, watching a movie outside and seeing helicopters send off tracers and joking with others that they could watch the helicopters if the movie became boring."  He described his worst stressor as being in proximity to a bombing while on TDY in Saigon.  Overall, he stated that he would be afraid during these incidents but that that fear would not last as he did not think he would die because he was only 19.  Following the examination, the examiner concluded that the Veteran did not meet the criteria for PTSD but that his anxiety disorder "could be due to his military experiences and are also due to his more recent experiences including his cancer." 

The evidence thereafter includes VA outpatient mental hygiene clinic reports dated in 2008 and 2009, with one such report dated in January 2008 reflecting a positive PTSD screen and a February 2008 report reflecting a diagnosis of rule out moot disorder due to ulcerative colitis and the conclusion that there were "[n]o indications of PTSD."  March and October 2008 VA mental hygiene clinic reports, as well as one dated in February 2009, also reflect the diagnosis of rule out mood disorder due to ulcerative colitis.  

As directed by the Board in its February 2011 remand, the Veteran was afforded another VA psychiatric examination in March 2011 to determine if a diagnosis of PTSD could be made and whether the Veteran's depression was casually related to active service.  The reports from this examination document that the claims file was reviewed, and the conclusion thereafter was that the Veteran did not have PTSD or any other acquired psychiatric disorder.  The examiner also questioned the validity of the diagnosis of mood disorder due to a general medical condition but did agree that the Veteran was "having some problems adjusting to retirement, but none that would call for a psychiatric diagnosis."  

Based on the conclusion from the VA examiner above, as well as that rendered in August 2005, the record strongly suggests that the Veteran does not have a current diagnosis of PTSD under DSM IV as required for a grant of service connection by the legal criteria set forth above.  See 38 C.F.R. § 4.125(a).  In addition, as the conclusion following this examination was that the Veteran did not have a diagnosable acquired psychiatric disorder, there does not appear to be a current psychiatric disability for which service connection may be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, there is for particular consideration the diagnosis of anxiety disorder after the August 2005 VA examination, and the opinion at that time that the Veteran's anxiety "could" be due to his military experiences.  As for the clinical evidence relating to a mood disorder, this has clearly been related to ulcerative colitis and there is no evidence linking such a condition to service.  

First with respect to the August 2005 VA opinion, its probative value is reduced by its speculative nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by physician is too speculative).  In addition, this opinion is based entirely on a history of in-service experiences reported by the Veteran, and to the extent that that this history is not credible or accurate, the opinion is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Assessing the credibility of the Veteran's statements with regard to the in-service origin of his asserted psychiatric disability, and his experiences in Vietnam as related to the VA examiner in August 2005, these in-service experiences have not been corroborated by official service records or any other credible supporting evidence, and the Veteran has not provided the specific details to an adjudicator of a  stressful in-service incident to allow for verification by the U. S. Army and Joint Services Records Research Center.  The Board notes that the duty to assist is not a "one way street," and that when, as in the instant case, it is the Veteran that has the "information that is essential in obtaining the putative evidence," the Veteran cannot "passively wait" for the assistance of the VA.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   

It is undisputed that a lay person is competent to offer evidence as to facts within his personal knowledge, such as the occurrence of an in-service injury, or symptoms.  However, the Veteran's statements are completely inconsistent with the other evidence of record and, thus, lack credibility.  Importantly, as noted above, the Veteran did not indicate at service separation that he had any psychiatric problems, to include due to a claimed stressor.  Moreover, it was not until several decades after service in 2005 that the Veteran first related to a VA examiner or adjudicatory personnel that he felt that he had a psychiatric disability to include PTSD as a result of service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  Accordingly, the Veteran cannot be considered a reliable historian and, in turn, is not credible.  Thus, his statements have no probative value and are outweighed by the remaining evidence of record. 

In conclusion, the preponderance of the evidence, to include the silent service treatment reports, lack of independent stressor verification, the lack of competent or credible evidence of continuity, and the negative evidence contained in the reports from the March 2011 VA examination obtained for the sole purpose of determining whether the Veteran had PTSD or other psychiatric disability that could be related to service, is against a finding that the Veteran has any acquired psychiatric disability, including PTSD, that is related to the Veteran's active duty service.  As the preponderance of the evidence is against the claim for service connection, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49. 



ORDER

The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


